Citation Nr: 0947191	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  06-12 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disorder, other than posttraumatic stress 
disorder (PTSD), including generalized anxiety disorder and 
depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Slomich, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to April 
1967.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.

Procedural history

In an August 1986 decision, the Board denied service 
connection for an acquired psychiatric disorder, including 
generalized anxiety disorder, major depression, and PTSD.  
That decision is final, and in order to reopen a claim which 
has been denied by a final decision, the claimant must 
present new and material evidence.  38 U.S.C.A. §§ 5108, 
7103.  

In June 2004, the Veteran sought reopening of his claim of 
service connection for an acquired psychiatric disorder, 
including anxiety disorder, depression, and PTSD.

In a May 2005 rating decision, the RO denied service 
connection for anxiety disorder and depression.  The RO did 
not address the Veteran's request to reopen his claim of 
service connection for PTSD.

In January 2006, the Veteran submitted a notice of 
disagreement with the RO's May 2005 rating decision denying 
service connection for anxiety disorder and depression.  In 
March 2006, the RO issued a statement of the case addressing 
the issues of service connection for anxiety disorder and 
depression.  In April 2006, the Veteran submitted a statement 
in support of his claim, which the RO accepted in lieu of a 
VA Form 9, Appeal to the Board.  In that statement, the 
Veteran again reiterated his desire to seek service 
connection for PTSD.

In a June 2006 rating decision, the RO addressed the 
Veteran's claim, determining that new and material evidence 
had not been received to reopen the previously denied claim 
of service connection for PTSD.  The Veteran submitted a 
notice of disagreement with the RO's decision and a statement 
of the case was issued to him in January 2007.  The Veteran, 
however, did not perfect an appeal with the RO's decision.  
Thus, the issue of whether new and material evidence has been 
received to reopen the previously denied claim of service 
connection for PTSD is not in appellate status.  Cf. Ephraim 
v. Brown, 82 F.3d 399 (Fed. Cir. 1996) (holding that a claim 
of service connection for PTSD is separate from a claim of 
service connection for a differently-diagnosed psychiatric 
disorder).

With respect to the claim of service connection for anxiety 
disorder and depression, the Board notes that in the May 2005 
rating decision on appeal, the RO did not address the issue 
of whether new and material evidence had been received to 
reopen the claim, but addressed the issue only on the merits.  
Because service connection for a psychiatric disorder other 
than PTSD, including anxiety disorder and depression, has 
been previously denied, however, the Board is obligated by 38 
U.S.C.A. §§ 5108 and 7104(b) (2009) to address whether new 
and material evidence has been submitted prior to addressing 
the merits of this claim.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  Thus, the Board has characterized the 
issue as set forth on the cover page of this decision.

In connection with his appeal, the Veteran requested and was 
scheduled for a personal hearing before a Decision Review 
Officer (DRO) at the RO.  Although he was notified of the 
scheduled hearing in a December 2006 letter, he failed to 
appear and neither furnished an explanation for his failure 
to appear nor requested a postponement for another hearing.

The Board further noted that during the pendency of the 
Veteran's appeal, the United States Court of Appeals for 
Veterans Claims (Court) issued Kent v. Nicholson, 20 Vet. 
App. 1 (2006), which held that, with regard to applications 
to reopen previously denied claims, the Veterans Claims 
Assistance Act of 2000 (VCAA) requires VA to look at the 
bases for the denial in the prior decision and to respond 
with notice that describes what evidence would be necessary 
to substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  The Board noted that the Veteran had not 
been provided with a notice letter that complied with Kent 
for the issue of service connection for an acquired 
psychiatric disorder, other than PTSD, including generalized 
anxiety disorder and depression.  As a result, the Board 
remanded the appeal for the RO to furnish proper notice to 
the Veteran regarding new and material evidence in regards to 
opening previously denied claims.

The Board finds that the development requested in the April 
2009 Board remand has been satisfactorily completed.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  As will be 
discussed below, the RO provided the Veteran with the notice 
requirements regarding new and material evidence.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's claim for service connection for anxiety 
and depression was last denied in an August 1986 Board 
decision.

3.  Evidence received since the August 1986 Board denial does 
not relate to an unestablished fact necessary to substantiate 
the claim. 


CONCLUSIONS OF LAW

1.  The August 1986 Board decision that denied the Veteran's 
claim of entitlement to service connection for anxiety and 
depression is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1100 (2009).

2.  The evidence received subsequent to the August 1986 Board 
decision is not new and material and the requirements to 
reopen the claim have not been met.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and 
his/her representative, if applicable, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 
Fed. Reg. 23353 (Apr. 30, 2008). 

Further, in accordance with Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), VA, upon receipt of an application for a 
service connection claim, is required to review the evidence 
presented with the claim and to provide the claimant with 
notice of what evidence not previously provided will help 
substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
claimant of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

In the context of claims to reopen, VA has a duty to tailor 
its VCAA notice to meet the unique circumstances of the 
particular case.  In new and material claims, VA must both 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit that is 
being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Board finds that the post-remand June 2009 notice letter 
substantially complied with the VCAA notice requirements.  
The letter informed the claimant of what evidence was 
required to substantiate the claim and of the claimant's and 
VA's respective duties for obtaining evidence.  The Veteran 
was asked to submit evidence and/or information in his 
possession to the RO.  He was provided the definition of new 
and material evidence.  He was advised of the basis for the 
prior final denial.  Additionally, the June 2009 letter 
informed the claimant of the laws and regulations governing 
disability ratings and effective dates as required under 
Dingess, supra.  Further, the June 2009 letter was followed 
by readjudication of the Veteran's claim in an August 2009 
supplemental statement of the case (SSOC).  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

As noted in the Introduction, the Board had previously 
remanded this matter for the RO to furnish the Veteran with 
proper notice under Kent v. Nicholson, supra, regarding new 
and material evidence.  As discussed above, the Board finds 
that the June 2009 notice letter does discuss all the 
relevant elements, however, the Board notes that it 
references a "May 31, 2005" rating decision as the last 
final denial rather than the prior August 1986 Board 
decision.  In essence, the RO was notifying the Veteran of 
the reasons and bases for the rating decision currently on 
appeal, rather than the previous final Board decision in 
August 1986.  However, only substantial and not strict 
compliance with the terms of a Board remand is required 
pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  
D'Aries v. Peake, 22 Vet. App. 97 (2008).  Here, a review of 
the record shows not only substantial compliance but, more 
importantly, that the appellant was given notice of the Kent 
notice requirements.  Although the RO referenced the May 2005 
rating decision currently on appeal, the August 1986 Board 
denial was predicated on the lack of evidence of a 
psychiatric disorder having developed in service, one of the 
reasons listed in the June 2009 notice letter.  Additionally, 
the Veteran was aware that his claim had previously been 
denied by the Board, as he made reference to it in his June 
2004 claim to reopen.  Further, after furnishing the June 
2009 notice letter, the RO readjudicated the matter in an 
August 2009 SSOC and gave the Veteran a reasonable time to 
respond.  In his August 2009 SSOC notice response, the 
Veteran indicated he had no further information or evidence 
to submit.  Any error in he Kent notice is harmless.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
Furthermore, the Board finds that there can be no prejudice 
to the appellant due to a lack of adequate 38 U.S.C.A. 
§ 5103(a) notice where, as here, none has been specifically 
alleged.  See Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. 
Cir. 2007); cert. granted sub nom.  Peake v. Sanders, 76 
U.S.L.W. 3654 (U.S. June 16, 2008) (No. 07-1209).

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the appellant, whereas VA has 
obtained all available and identified service records as well 
as post-service records.  Based on the foregoing, all known 
and available records relevant to the issues on appeal have 
been obtained and associated with the claims file, and the 
appellant has not contended otherwise.  The Board notes the 
representative's contention that the duty to assist has not 
been fulfilled because the Veteran was not afforded a VA 
examination in conjunction with his claim.  In a claim to 
reopen, VA's responsibility extends to requesting evidence 
from any new source identified by the claimant, and if that 
evidence is then not new and material, the claim is not 
reopened, and VA's duties have been fulfilled.  See, e.g., 
VBA Fast Letter 01-13 (February 5, 2001).  VA does not have a 
duty to provide the Veteran a VA examination if the claim is 
not reopened.  The VCAA requires that, regardless of any 
assistance provided to the claimant, new and material 
evidence must still be submitted to reopen a claim.  38 
U.S.C. § 5103A(f); 38 C.F.R. § 3.159(c)(4)(C)(iii) (2009).  
Here, all pertinent records to include his VA and service 
medical records have been obtained.  Since no new and 
material evidence has been submitted in conjunction with the 
recent claim, an examination is not required.

Law and Analysis

The Veteran's claim for service connection for anxiety and 
depression was previously considered and denied in a Board 
decision issued in August 1986.  At the time of the most 
recent denial in August 1986, the evidence of record did not 
show that a psychiatric disorder was incurred in or caused by 
the Veteran's active service.  See 38 C.F.R. § 20.1100.  In 
June 2004, the Veteran requested that his claim for service 
connection for an acquired psychiatric disorder, other than 
PTSD, including generalized anxiety disorder and depression 
be reopened.  The May 2005 rating decision now on appeal 
denied the claim on the merits.  Following the Board's April 
2009 remand, the RO readjudicated the Veteran's claim, 
issuing an August 2009 SSOC which denied the claim on the 
basis that new and material evidence had not been submitted.

A claim may be reopened and reviewed if "new and material" 
evidence is presented or secured with respect to a claim that 
is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2009).  
With respect to new and material evidence claims, "new" 
evidence is defined as evidence not previously submitted to 
agency decision-makers, and "material" evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992). In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened, and VA may 
then evaluate the merits of the claim on the basis of all 
evidence of record.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

As previously noted, the Veteran's anxiety and depression 
claim was most recently denied in August 1986.  The evidence 
associated with the claims file at the time of the August 
1986 Board decision included the Veteran's service treatment 
records, private treatment records from the Mayo Clinic, 
summaries of treatment from the therapists at the Northern 
Pines Mental Health Center and Family Counseling and 
Parenting Center, VA treatment records from June 1984 through 
May 1985, and a report from a VA examination conducted in 
September 1985.  None of this evidence indicated that the 
Veteran's psychiatric disorder was related to his service.  
As a result the Board denied the claim.

Evidence added to the record since the time of the last final 
denial in August 1986, includes written statements from the 
Veteran, VA treatment records from January 1999 to December 
2006, summaries of treatment from the therapist at the Center 
for Family Counseling dated in May 2005 with accompanying 
records dated in August 2003, and the Veteran's personnel 
file.

On careful review of the record, the Board has determined 
that new and material evidence to reopen the Veteran's claim 
for service connection for anxiety and depression has not 
been received.  The Veteran's claim for service connection 
for anxiety and depression was previously denied on the basis 
that there was no evidence of a nexus to the Veteran's active 
service.  None of the evidence that the Veteran has submitted 
since the August 1986 denial establishes that the Veteran's 
psychiatric disorder was incurred in or caused by his active 
military service.  38 C.F.R. § 3.303(d).  The VA and private 
treatment records submitted by the Veteran since the August 
1986 Board decision do not relate his psychiatric disorder to 
his military service.  

Because the evidence submitted since the last final decision 
does not relate to an unestablished fact necessary to 
substantiate the claim for service connection for an acquired 
psychiatric disorder, other than PTSD, including generalized 
anxiety disorder and depression, the Veteran has not 
submitted new and material evidence.  Specifically, the 
Veteran has not submitted new and material evidence to 
substantiate that his psychiatric disorder was either 
incurred in or caused by his military service.  While the 
Veteran has claimed otherwise, the Board does not find these 
lay assertions credible because as a lay person, the Veteran 
does not have the required medical expertise to give such an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Stated differently, service connection for anxiety 
and depression was denied in the past because there was no 
accepted evidence that the Veteran's psychiatric disorder was 
related to his military service.  No material facts have 
changed.  Thus, the Board concludes that new and material 
evidence has not been presented to reopen the claim.  

In light of the aforementioned, the request to reopen a claim 
of entitlement to service connection for anxiety and 
depression must be denied.  Because the Veteran has not 
fulfilled his threshold burden of submitting new and material 
evidence to reopen his finally disallowed claim, the benefit-
of-the-doubt doctrine is inapplicable.  Annoni v. Brown, 5 
Vet. App. 463 (1993).


ORDER

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder, other than 
post-traumatic stress disorder (PTSD), including generalized 
anxiety disorder and depression is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


